Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                              DETAILED ACTION
  
1. Claims 1-3, 5-10, 12-17, 19-20 are presented for the examination. Claims 4, 11, 18 are canceled.

2. The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on page 2, ln 1-12). The specification should be so revised. 

                                           
 
                        Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 3. Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lacasse (US 20160021209 A1) in view of Anton (US 20030034905 A1) and further in view of Matsumoto(US 20060123266 A1). 

As to claim 1, Lacasse teaches intercepting a first message response from a network resource in response to a first message of a client device( At 204, the request handler 124 may request delta token from cache 112 for URL, para[0031]/ send the requested data (in internet data format) to the parser 126 to parse/filter/convert. At 216, the application 120 may receive parsed/filtered/converted data from the parser 126, para[0036] to para[0037]/ FIG. 1 illustrates an exemplary mobile device in a communication network according to an embodiment, para[0012]) , the first message response including retrieved data pertaining to an object( At 210, the request handler 124 may receive requested data (for example in internet data format) response from backend server 130 via connection 190, para[0034]); receiving a second message from the client device, wherein the second message pertains to the retrieved data of the object ( The mobile device 110 may monitor the condition of the connection 190, to determine when to perform read (download) updates of data on the mobile device 110, and/or when to send update requests [second request](upload) to the server 130, para[0016], ln 1-10/ The mobile client device 110 may be online or offline (not connected for unpredictable time periods, para[0017], ln 1-6/ After receiving the client request from the proxy server module 242, the web server module can respond. In step 1325, the proxy server module can read and parse the web server module's 244 response headers, para[0128], ln 14-28 ), and when a communication link between the client device and the network resource is in an-offline status, generating a mock response message via the shredded version of the retrieved data, the mock response message appearing as though it is a second message response from the network resource( FIG. 3 illustrates an exemplary process 300 for read of data from the cache in the client device 110 in an offline scenario, according to an embodiment, para[0041]/ At 306, the application 120 
Lacasse does not teach shredding the first message response by parsing the first message response into a predetermined structured format, resulting in a shredded version of the retrieved data; storing the shredded version of the retrieved data on the client device in a local cache;. However, Anton teaches shredding the first message response by parsing the first message response into a predetermined structured format, resulting in a shredded version of the retrieved data; storing the shredded version of the retrieved data on the client device in a local cache (a user can request a web page through an Internet browser. A proxy server module or a web server module can return the web page in a web archive format, para [0015], ln 1-10/ Accordingly, the archive encoding module 124 can receive with the request one or more data files for compression. The archive encoding module 124 can determine whether to compress the data files locally or whether to use distributed compression. Then, the archive encoding module 124 can transfer the data files to a master server module 126, para[0036], ln 6-14/ For distributed compression, the archive encoding module 124 can send a data file to the master server module 126. The master server module 126 can receive the data file and can break the data files into blocks. The master server module 126 can transmit the data blocks individually to a worker 
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lacasse with Anton to incorporate the feature of shredding the first message response by parsing the first message response into a predetermined structured format, resulting in a shredded version of the retrieved data; storing the shredded version of the retrieved data on the client device in a local cache because this provides a compression system and method that can force the decompression order of data blocks or files, thereby forcing the presentation order of the data to a user. 
Lacasse and Anton do not teach determining that the second message is a reissue of the first message requesting the data and corresponds with the first response message previously sent in response to the first message, a second message response  in response to the second message. However, Matsumoto teaches determining that the second message is a reissue of the first message requesting the data and corresponds with the first response message previously sent in response to the first message, a second message response  in response to the second message ( The client terminal 11 of the first embodiment holds the processing result image 13 transmitted from the image processing server 15 before the disconnection of communication. off-line], if the same processing is requested[the second message is a reissue of the first message], the cached processing result image 13[a second message response] can be displayed intact on the display 14, whereby user can continue his/her work, para[0051]/ the client terminal 11 of the first embodiment when communication is disconnected[off-line]. The client terminal 11 of the first embodiment holds intermediate data 61 transmitted from the image processing server 15 before the disconnection of communication. A post-processing program is stored in an image processing program 12. Therefore, even when the communication is disconnected[off-line], if processing that can be handled in post-processing for the intermediate data 61 is requested[the second message is a reissue of the first message], post-processing is performed for the saved intermediate data 61 and a processing result image][ a second message response] is displayed on the display 14, whereby the work can be continued, para[0052]/ when post-processing is performed, generates the same or almost the same image[a second message response] as the desired display image, para[0057]/ determining that the second message is a reissue of the first message requesting the data and corresponds with the first response message previously sent in response to the first message, a second message response  in response to the second message since client stores the image[response] from the network server and when the client is disconnected[off-line] , if the same  request for the same image, the same image is generated from post-processing from the stored image as described above  ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lacasse and Anton with Matsumoto to incorporate the feature of determining that the second message is a reissue of the first message requesting the data and corresponds with the first response message previously sent 
As to claims 8, 15, they are rejected for the same reason as to claim 1 above. 

4. Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lacasse (US 20160021209 A1) in view of Anton (US 20030034905 A1) in view of Matsumoto(US 20060123266 A1) and further in view of DeMarcken (US 20040249682 A1).

 As to claim 2, Lacasse, Anton and Matsumoto do not teach one or more query parameters of the second message are used to query the local cache. However, DeMarcken teaches one or more query parameters of the second message are used to query the local cache (The query widening process 70 generates 74 a wider query from the original query. The wider query is used by a cache test process 76 to determine whether a valid result for the query is stored in the cache database 16. If a valid result exists, the result of the wider query is retrieved, 78 and sent to a result filter to filter 80 the result, para [0042], ln 12-24).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lacasse and Anton  and Masumoto with DeMarcken to incorporate the feature of one or more query parameters of the second message are used to query the local cache because this retrieves produced by the travel planning system in response to the queries based on the cached answers. 
As to claims 9, 16, they are rejected for the same reason as to claim 2 above.



As to claim 3, Lacasse, Anton and Matsumoto do not teach the predetermined structured format corresponds to an organization of structured primitive objects of a payload of the first message response. However, Lotfallah teaches the predetermined structured format corresponds to an organization of structured primitive objects of a payload of the first message response (the response may include "application/3gpp-partial" as Content-Type indicating that the segment is a partial segment. In block 422, the client device may receive the response including the incomplete version of a segment. The payload of the response identified by "application/3gpppartial" as Content-Type may be included in the HTTP status code 200 "OK", which may be formatted as multipart/byteranges with boundary string identified in the Content-Type header, para[0063], ln 7-20). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lacasse, Anton  and Masumoto with Lotfallah to incorporate the feature of the predetermined structured format corresponds to an organization of structured primitive objects of a payload of the first message response because this enables clients, such as DASH clients, to parse incomplete versions of segments.
 As to claims 10, 17, they are rejected for the same reason as to claim 3 above.



As to claim 5, Lacasse , Anton, Masumoto do not teach the network resource includes a REpresentational State Transfer (REST) Application Programming Interface (API) or service and the first message response includes a REST message. However, Ainsworth teaches the network resource includes a REpresentational State Transfer (REST) Applic16989003ation Programming Interface (API) or service and the first message response includes a REST message (communications with web services can be based on a Representational State Transfer (REST) Application Programming Interface (API). Web services are typically self-contained, distributed applications that can be invoked over a network to provide various services, para [0002], ln 7-17/For instance, a client request to retrieve resource X based on the REST API using the (Hypertext Transfer Protocol) HTTP protocol can have the following format: Get //resource X, para [0017], ln 4-10).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lacasse, Anton and Masumoto with Ainsworth to incorporate the feature of the network resource includes a REpresentational State Transfer (REST) Application Programming Interface (API) or service and the first message response includes a REST message because this allows various applications from different sources to communicate with each other via various standardized approaches. 
As to claim 6, Ainsworth teaches the first message includes a REST message requesting to create, retrieve, update, or delete data of a computing object(For instance, a client request to retrieve resource X based on the REST API using the (Hypertext Transfer Protocol) HTTP protocol can have the following format: Get //resource X, para[0017], ln 4-10) . As to claims 12, 13, 19, they are rejected for the same reasons as to claims 5, 6 above.

7. Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacasse (US 20160021209 A1) in view of Anton (US 20030034905 A1) in view of Matsumoto(US 20060123266 A1) and further in view of Kirby (US 8499031 B1). 

As to claim 7, Lacasse, Anton and Masumoto do not teach generating the mock response message includes unshredding the predetermined structured format into a format consistent with the first message response. However, Kirby teaches generating the mock response message includes unshredding the predetermined structured format into a format consistent with the first message response(secure messaging is provided by transferring information in the form of a markup language document (e.g., an eXtensible Markup Language (XML) document) that is transmitted or "tunneled" via network protocols such as HTTP (HyperText Transfer Protocol) or HTTPS (HyperText Transfer Protocol Secure), which are standard methods of transferring information across the Internet and World Wide Web. For example, a presentation application may be developed with numerous XML documents (which may be provided as web pages by a browser) for collecting information that is then transferred through one or more firewalls to an internalsiness application that converts the XML to its native programming language, e.g., Java, C+, or the like. Once the application is completed with processing (such as generating a 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lacasse, Anton  and Masumoto with Kirby to incorporate the feature of generating the mock response message includes unshredding the predetermined structured format into a format consistent with the first message response because this provides secure messaging between two applications. 
As to claims 14, 20, they are rejected for the same reason as to claim 7 above.
Response to the argument: 

8.	Applicant amendment filed on 12/29/2021  has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “ Allen also fails to describe "the second message is a reissue of the first message requesting the data ”
 
9.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  Matsumoto teaches  ( The client terminal 11 of the first embodiment holds the processing result image 13 transmitted from the image processing server 15 before the disconnection of communication. Therefore, even when the communication is disconnected[off-line], if the same processing is requested[the second message is a reissue of the first message], the cached processing result image 13[a second message response] can be displayed intact on the display 14, whereby user can continue his/her work, para[0051]/ the client off-line]. The client terminal 11 of the first embodiment holds intermediate data 61 transmitted from the image processing server 15 before the disconnection of communication. A post-processing program is stored in an image processing program 12. Therefore, even when the communication is disconnected[off-line], if processing that can be handled in post-processing for the intermediate data 61 is requested[the second message is a reissue of the first message], post-processing is performed for the saved intermediate data 61 and a processing result image][ a second message response] is displayed on the display 14, whereby the work can be continued, para[0052]/ when post-processing is performed, generates the same or almost the same image[a second message response] as the desired display image, para[0057]/ determining that the second message is a reissue of the first message requesting the data and corresponds with the first response message previously sent in response to the first message, a second message response  in response to the second message since client stores the image[response] from the network server and when the client is disconnected[off-line] , if the same  request for the same image, the same image is generated from post-processing from the stored image as described above  ).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


                               Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIRsystem, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).                                                                                                                                                                                                           /LECHI TRUONG/ Primary Examiner, Art Unit 2194